PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-10-31_ORD_01_AJ_00_EN.txt. 69

ANNEX 1.

PERMANENT COURT OF INTERNATIONAL JUSTICE

THIRTY-FIFTH (EXTRAORDINARY) SESSION.

October 31st, 1935.

CONSISTENCY OF CERTAIN
DANZIG LEGISLATIVE DECREES WITH
THE CONSTITUTION OF THE FREE CITY

ORDER.

Present : Sir CECIL Hurst, President; M. GUERRERO, Vice-
President ; Baron RoLIN-JAEQUEMYNS, Count Rosr-
WOROWSKI, MM. FROMAGEOT, DE BUSTAMANTE, ALTA-
MIRA, ANZILOTTI, URRUTIA, Jhr. VAN EysinGa, MM. WANG,
NAGAOKA, /udges.

THE PERMANENT COURT OF INTERNATIONAL JUSTICE,
composed as above,

Having regard to Article 31 of the Statute and Article 71 of
the Rules of Court,

Makes the following Order :

Having regard to the Request of the Council of the League
of Nations dated September 27th, 1935, asking the Court to
give an advisory opinion on the question whether two legis-
lative decrees issued by the Senate of Danzig on August 29th,
1935, and amending the Penal Code and the Code of Criminal
Procedure of the City of Danzig, are consistent with the
Constitution of the Free City, or, on the contrary, violate
any of the provisions or principles of that Constitution ;

Having regard to the Order made by the President of the
Court on October 4th, 1935, the Court not being in session,
declaring that the Free City of Danzig was to be regarded

32

1935.
October 31
General Li

No. 63.

 
A./B. 65 (DANZIG LEGISLATIVE DECREES).—ORDER 70

as fulfilling, for the purposes of this case, the conditions set
out in Article 73, paragraph 1, second sub-paragraph, of the
Rules of Court ;

Having regard to the special and direct communication
addressed the same day to the Senate of the Free City
informing it that the Court was prepared to receive from it
a written statement and, if desired, to hear at a public
sitting an oral statement made on behalf of the Senate by
a duly authorized representative ;

Whereas the Senate of Danzig has appointed an Agent to
represent it before the Court in this case;

Whereas the Agent for the Senate of Danzig transmitted
to the Court, on October 5th, 1935, a letter bearing the same
date, in which the Senate asked the Court to authorize it to
appoint a judge ad hoc in this case, adducing the following
reasons in support of its request :

“Though it is true that, undec Article 71 of the Rules [of Court],
an appointment of this kind is only expressly provided for in the
case of a dispute between several States or Members of the League
of Nations, it is also true that, in the present case which involves
examination of provisions of the domestic constitutional law of the
Free City, it would be extremely desirable to have a judge thor-
oughly familiar with Danzig constitutional law upon the Bench.
The Free City of Danzig would be prepared to appoint a judge who
was familiar with its constitutional Jaw.”

Whereas the President of the Court, the Court not being
in session, caused the Agent for the Free City to be informed
by letter dated October roth, 1935, that the request of the
Senate raised a question of principle and that consequently
it was desirable that the Agent for the Free City should
state orally in Court, more fully than had been possible in
the letter above mentioned, the arguments relied upon by
the Senate ;

Whereas, at the public sitting held on October 30th, 1935,
the Agent for the Free City explained the various reasons
which, in the opinion of the Senate, would justify the presence
in this case of a judge ad hoc appointed by Danzig ;

Whereas the decision of the Court must be in accordance
with its Statute and with the Rules duly framed by it in pur-
suance of Article 30 of the Statute;

Whereas the constitution of the Court is governed by
Articles 25 and 31 of the Statute; and as under the said
Article 31 provision is made for the presence on the Bench
in certain contingencies of judges ad hoc only in cases in
which there are parties before the Court ;

Whereas this condition is not fulfilled in the present case ;

33

 
A./B. 65 (DANZIG LEGISLATIVE DECREES).—ORDER 71

Whereas, under Article 71, first paragraph, of the Rules,
advisory opinions are given by the full Court composed as
provided in Article 25 of the Statute ;

Whereas the Court, in accordance with the above-mentioned
Article 30 of the Statute, has, by Article 71, paragraph 2,
of its Rules, made the provisions of Article 31 of the Statute
regarding the appointment of judges ad hoc in certain contin-
gencies applicable in advisory proceedings, but only in cases
where such proceedings relate to an existing dispute between
two or more States or Members of the League of Nations,
as was, moreover, recalled by the Court in its Advisory
Opinion of April 6th, 1935, in the case concerning the
Minority Schools in Albania ;

Whereas the second paragraph of the said Article 71 at
present constitutes the only exception to the general rule,
and as therefore this exception cannot be given a wider
application than is provided for by the Rules ;

FOR THESE REASONS,

The Court

decides that there is no ground for granting the request of
the Free City for permission to appoint a judge ad hoc in the
present case.

Done in English and French, the French text being authori-
tative, at the Peace Palace, The Hague, this thirty-first day of
October, one thousand nine hundred and thirty-five, in two copies,
one of which is to be deposited in the archives of the Court
and the other to be forwarded to the Council of the League
of Nations.

(Signed) Ceci J. B. Hurst,

President.

(Signed) A. HAMMARSKJOLD,

Registrar.

34

 

 
72

ANNEX 2.

I.—DOcCUMENTS TRANSMITTED BY THE SECRETARIAT OF THE LEAGUE OF
NATIONS :

I.

nN

Report by the representative of the United Kingdom, adopted by
the Council of the L. N. on September 23rd, 1935 (in French
and English). (Doc. C. 373. 1935. VIL.)

Petition from the German National, Social-Democrat and Centre

Parties, concerning the legislative decree of August 29th, 1935,

amending certain provisions of the Penal Code in force (in French

and English). (Doc. C. 355. 1935. VII)

Original copies in German of documents reproduced or referred to

in Document C. 355. 1935. VII:

(a) Petition of the German National, Social-Democrat and Centre
Parties (Sept. 4th, 1935).

(6) Observations of the Senate of Danzig (Sept. 7th, 1935).

(c) Gesetzblatt für die Freie Stadt Danzig—Ausgabe A., No. g1 of
August 31st, 1935, containing the decrees complained of by
the petitioners.

(2) Gesetzblatt fir die Freie Stadt Danzig—Ausgabe B., No. 33 of
June 26th, 1933, containing the text of the law of June 24th,
1933, for the relief of the distress of the population and the

State.
(e) Deutsche Justiz, Rechtspflege und Rechtspolitik, of July 12th,
1935. Articles entitled: ,,Die leitenden Gedanken der beiden

Gesetze zur Anderung des Strafgesetzbuches sowie zur Anderung
des Strafverfahrens und des Gerichtsverfassungsgesetzes vom
28. Juni 1935‘, and: ,,Die Einzelheiten der Strafgesetznovelle
vom 28. Juni 1935.‘

(f) Deutsche Justiz, Rechtspflege und Rechtspolitik, of August 30th,
1935. Article entitled: ,,Der Gedanke der Gerechtigkeit in der
deutschen Strafrechtserneuerung.‘‘

Minutes of the meeting of the Council of the L. N. on Sep-

tember 23rd, 1935 (aft.), with the report of a Committee of three

jurists referred to therein.

Letter from the High Commissioner of the L. N. at Danzig to

the Senate of the Free City, transmitting the petitions of certain

political parties (Sept. 5th, 1935).

II.—DocuMENTS TRANSMITTED ON BEHALF OF THE FREE CITY OF DANZIG:

I.

Proceedings of preparatory work previous to the approval of the

Constitution of Danzig by the Council of the L. N.:

(1) Minutes of the sub-committee appointed by the preparatory
Commission for the drafting of the Constitution.

(2) Minutes of the Commission on the Constitution of the Consti-
tuent Assembly.

(3) Verbatim records of the Constituent Assembly and of the
Volkstag.

Urteil des Danziger Obergerichts, I. Zivilsenat, 14. November 1935.

Zusammenstellung der im Plaidoyer nicht wôrtlich zitierten Entschei-

dungen und Gesetzesstellen.

,.Hôhere Gerechtigkeit, Gnade und Naturrecht‘, von Rechtsanwalt

Prof. Dr. Grimm, Essen-Münster.

35

 

 
LE

A./B. 65.—DANZIG LEGISLATIVE DECREES 73

,kRechtsgutachten über die Verfassungsmässigkeit des von Volkstag
und Senat der Freien Stadt Danzig in der Form eines einfachen
Gesetzes beschlossenen und verkiindeten Gesetzes zur Behebung der
Not von Volk und Staat, vom 24. Juni 1933 (Gesetzblatt für die
Freie Stadt Danzig, 1933, S. 273)", von Staatsrat Prof. Dr. Carl
Schmitt, Berlin. (Cf. Official Journal of the L. N., XVIth Year,
No. 6, p. 775.)

JII—DOCUMENTS ASSEMBLED BY THE REGISTRY:

T.

[PI

Or

Constitution of Danzig (extract No. 58 of the Official Journal,
Dec. 1936).

Articles 2 and 24 of the Danzig Penal Code in force prior to
September Ist, 1935.

Danzig Enabling Laws previous to that of June 24th, 1933, ie. of:

October 2oth, 1923 (Dans. Gesetzblatt, p. 1067).

November 29th, 1926 (id., p. 317).

January 23rd, 1931 (id, p. 7).

June 30th, 1931 (id., p. 005).

September ist, 1931 (id, p. 719).

June 28th, 1932 ({id., p. 403).

June 24th, 1933 (id., p. 273).

Passage from the judgment given on November 7th, 1934, by the
Danzig Supreme Court, quoted in the judgment given by that
Court on November 14th, 1935.

Passage from the judgment given on April 28th, 1932, by the
Danzig Supreme Court, quoted in the judgment given by that
Court on November 7th, 1934.

36
